Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 1 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5652
                                                                              Main
                            Document     Page 1 of 18
Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 2 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5653
                                                                              Main
                            Document     Page 2 of 18
Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 3 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5654
                                                                              Main
                            Document     Page 3 of 18
Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 4 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5655
                                                                              Main
                            Document     Page 4 of 18
Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 5 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5656
                                                                              Main
                            Document     Page 5 of 18
Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 6 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5657
                                                                              Main
                            Document     Page 6 of 18
Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 7 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5658
                                                                              Main
                            Document     Page 7 of 18
Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 8 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5659
                                                                              Main
                            Document     Page 8 of 18
Case
  Case
     20-33332-KLP
       3:20-cv-00878-JAG
                    Doc 1322
                          Document
                              Filed 07/26/21
                                    20 Filed 07/22/21
                                              Entered 07/26/21
                                                       Page 9 of
                                                               16:01:10
                                                                 18 PageID#
                                                                         Desc
                                                                            5660
                                                                              Main
                            Document     Page 9 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 10 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5661
                                                                               Main
                            Document     Page 10 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 11 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5662
                                                                               Main
                            Document     Page 11 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 12 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5663
                                                                               Main
                            Document     Page 12 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 13 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5664
                                                                               Main
                            Document     Page 13 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 14 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5665
                                                                               Main
                            Document     Page 14 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 15 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5666
                                                                               Main
                            Document     Page 15 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 16 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5667
                                                                               Main
                            Document     Page 16 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 17 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5668
                                                                               Main
                            Document     Page 17 of 18
Case
 Case20-33332-KLP
       3:20-cv-00878-JAG
                     Doc 1322
                          Document
                              Filed 20
                                    07/26/21
                                        Filed 07/22/21
                                               Entered 07/26/21
                                                       Page 18 of
                                                                16:01:10
                                                                  18 PageID#
                                                                          Desc
                                                                             5669
                                                                               Main
                            Document     Page 18 of 18
